In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0377V
                                        UNPUBLISHED


    DAVID BUTTS,                                            Chief Special Master Corcoran

                        Petitioner,                         Filed: August 30, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Bridget McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Catherine Stolar, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On April 2, 2020, David Butts filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). Petitioner alleges that his receipt of an influenza (“flu”) vaccination on October 18,
2018 caused him to develop a shoulder injury related to vaccine administration (SIRVA).
Petition at 1. Petitioner further alleges that his left shoulder injuries lasted more than six
months. Petition at ¶ 21. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On August 30, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent agrees that Petitioner had no history of pain, inflammation, or

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
dysfunction of the left shoulder prior to his vaccination that would explain the alleged
symptoms and examination findings occurring after vaccine injection; Petitioner more
likely than not suffered the onset of pain within forty-eight hours of vaccine administration;
Petitioner’s pain and reduced range of motion were limited to the left shoulder in which
the flu vaccine was administered; and there is no other condition or abnormality present
that would explain Petitioner’s symptoms. Id. at 7-8. Respondent further agrees that
Petitioner satisfies the statutory requirement by suffering the residual effects or
complications of his injury for more than six months after vaccine administration. Id. at 8.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2